Order unanimously reversed, without costs, and petition dismissed. Memorandum: Special Term erred in granting the petition to disqualify respondent from seeking the office of County Coroner, Second District, for the reason that his occupation was incompatible with the office sought.
There is no showing that respondent does not meet the constitutional or statutory qualifications of the office or that he is ineligible for any other reason (Election Law, § 6-122). The affidavits in the record do not provide a sufficient basis for holding that the Coroner’s office and respondent’s position as fireman are in fact incompatible. (Appeal from order of Supreme Court, Niagara County, Kuszynski, J. — Election Law, art 16.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Schnepp, JJ. (Decided Aug. 28, 1984.)